83 F.3d 429
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Omar STRATMAN, Plaintiff-Appellant,v.Bruce BABBITT, Secretary of the Interior;  Anton Larsen,Inc.;  Leisnoi Inc.;  Koniag, Inc., RegionalNative Corporation, Defendants-Appellees.
No. 95-35376.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 8, 1996.Decided April 24, 1996.

1
Before:  PREGERSON, TASHIMA, Circuit Judges, and JONES, District Judge.*


2
MEMORANDUM**


3
Plaintiff Omar Stratman appealed the denial of his motion for a preliminary injunction in this action originally brought under the Alaska Native Claim Settlement Act, 43 U.S.C. § 160.   After this appeal was filed, the district court, on November 21, 1996, entered judgment and remanded this action, in its entirety, to the Interior Board of Land Appeals.   We, therefore, dismiss this appeal as moot.



*
 The Honorable Robert E. Jones, United States District Judge for the District of Oregon, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3